Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is US 2008/0286643 to Iwasaki cited in the original prosecution of the application which resulted in US Patent 9,509,013 (The ‘013 Patent).  Iwasaki fails to teach or fairly suggest methods of producing non-aqueous electrolyte secondary batteries and electrodes used therein which require the preparation of a slurry comprising electrode active material under an atmosphere having: a) a carbon dioxide concentration in a given range and b) an amount of moisture in the atmosphere being within a range of a dew point equal to or less than −10° C., the dew point being a temperature at which a partial water vapor pressure in the atmosphere equals a saturation pressure when a temperature is lowered under a constant pressure; such as are claimed by claims 1-23 of this reissue application.  Furthermore, reduced carbon dioxide adsorbed on the surface of the electrode active material made by the process described above is a structural difference described in col. 7, line 66 to col. 8, line 8 of the ‘013 Patent. Since the process is not taught by the closest prior art, the implied structure of claims 24-30 is not taught or fairly suggested. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E VINCENT whose telephone number is (571)272-1194. The examiner can normally be reached 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean C Witz can be reached on 571-272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean E Vincent/Patent Reexam Specialist, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/Carlos N Lopez/					/Jean C. Witz/
Patent Reexam Specialist, Art Unit 3991  	Supervisory Patent Reexam Specialist, Art Unit 3991